NO. 07-05-0458-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL B

SEPTEMBER 11, 2006
______________________________

HENRY COLUMBUS BEAN, JR., 

									Appellant

v.

THE STATE OF TEXAS, 

									Appellee
_________________________________

FROM THE 121ST DISTRICT COURT OF TERRY COUNTY;

NO. 5166; HON. KELLY G. MOORE, PRESIDING
_______________________________

Memorandum Opinion
_______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.
	Henry Columbus Bean, Jr. appeals his conviction for possessing a controlled
substance (cocaine) in an amount of less than one gram.  He was convicted by a jury and
sentenced to an enhanced punishment of twenty years confinement and a fine of $10,000.	Appellant's appointed counsel filed a motion to withdraw, together with an Anders (1)
brief in which he certified that, after diligently searching the record, he concluded that the
appeal was without merit.  Along with his brief, appellate counsel attached a copy of a letter
sent to appellant informing him of counsel's belief that there was no reversible error and
of appellant's right to file a response or pro se brief.  By letter dated July 24, 2006, this
court also notified appellant of his right to tender his own brief or response and set August
23, 2006, as the deadline to do so.  To date, no response has been filed.  
	In compliance with the principles enunciated in Anders, appellate counsel reviewed
the various stages of the trial and discussed several potential areas for appeal.  However,
he adequately explained why each argument lacks merit.  We have also conducted our
own review of the record to assess the accuracy of appellate counsel's conclusions and
to uncover any error pursuant to Stafford v. State, 813 S.W.3d 503 (Tex. Crim. App. 1991). 
Our own review has failed to reveal any reversible error.  
	Accordingly, the motion to withdraw is granted, and the judgment is affirmed.

							Brian Quinn 
						          Chief Justice
Do not publish.

1. Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).


>                                                                             Justice 
 
 
Do not publish. 
1. Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).